UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number:3235-0070 Washington, D.C. 20549 Expires:January 31, 2013 Estimated average burden hours per response 187.2 FORM 10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-54331 THE GUITAMMER COMPANY (Exact name of registrant as specified in its charter) Nevada 61-1650777 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6117 Maxtown Road, Westerville, OH (Address of principal executive offices) (Zip Code) (614) 898-9370 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, ” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No As of July 24, 2012, 66,199,482shares of Common Stock were outstanding The Guitammer Company INDEX Page PART I - Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets at June 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 4 Condensed Consolidated Statement of Changes in Stockholders’ Deficit for the six months ended June 30, 2012 and year ended December 31, 2012 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II - Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 35 Signature 42 2 THE GUITAMMER COMPANY CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred financing costs, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Line of credit $ $ Accounts payable Accrued expenses Deferred revenue Current portion of long-term debt - related parties Current portion of long-term debt - non-related parties Total current liabilities Long-term debt, net of current portion - related parties Long-term debt, net of current portion - non related parties - Total Liabilites Commitments - - Stockholders' deficit Common stock, par value of $.001, 150,000,000 shares authorized; 65,919,482 and 56,428,039 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' deficit ) ) Total Liabilities and Stockholders' deficit $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 THE GUITAMMER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, June 30, Total revenue $ Cost of goods sold Gross profit Operating expenses General and administrative Research and development Loss from operations ) Other income (expense) Interest expense ) Interest income 38 - 38 47 ) Loss before provision for income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding See accompanying Notes to Condensed Consolidated Financial Statements. 4 THE GUITAMMER COMPANY CONDENSED CONSOLIDATED STATEMENT OF CHANGESIN STOCKHOLDERS' DEFICIT SIX MONTHS ENDED JUNE 30, 2, 2011 (UNAUDITED) Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance, January 1, 2011 $ $ $ ) $ ) Common stock and warrants issued in connection with debt retirement - Common Stock and warrants issued for services - Common stock and warrants issuance - Net loss - - - ) ) Balance, December 31, 2011 ) ) Common stock and warrants issued in connection with debt retirement - Employee stock options issued vesting over 3 years - - - Warrants issued in connection with debt requirements - - - Common Stock and warrants issued for services - Options exercised for common stock purchase 31 69 - Common stock and warrants issuance - Net loss - - - ) ) Balance, June 30, 2012 $ $ $ ) $ ) See accompanying Notes to Condensed Consolidated Financial Statements. 5 THE GUITAMMER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, Cash flows from operating activities Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Stock-based compensation - Warrants issued in connection with debt requirements - Employee stock options - Changes in assets and liabilities Accounts receivable ) Inventory ) Prepaid expenses ) Accounts payable and accrued expenses ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from stock and warrants - Proceeds from options exercised - Payment of capital lease obligation - ) Proceeds from debt Payment of debt ) - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental disclosure of cash flow information Cash paid during the period for Interest $ $ Income taxes $
